EXECUTION COPY STOCK PURCHASE AGREEMENT by and between INTERMOUNTAIN INDUSTRIES, INC. and MDU RESOURCES GROUP, INC. Dated as of July 1, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 ARTICLE II PURCHASE AND SALE OF SHARES 13 Section 2.1 Purchase and Sale of Shares. 13 Section 2.2 Purchase Price Adjustments. 14 Section 2.3 Closing. 17 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 19 Section 3.1 Corporate Status 19 Section 3.2 Authorization 19 Section 3.3 No Conflict 19 Section 3.4 Governmental Filings 20 Section 3.5 Capital Structure; Subsidiaries. 20 Section 3.6 Financial Statements 20 Section 3.7 Undisclosed Liabilities 21 Section 3.8 Absence of Certain Changes 21 Section 3.9 Legal Proceedings 22 Section 3.10 Compliance with Laws; Permits; Certain Filings. 22 Section 3.11 Environmental Matters. 23 Section 3.12 Taxes 23 Section 3.13 Labor 25 Section 3.14 Employee Benefit Plans. 25 Section 3.15 Company Material Contracts. 27 Section 3.16 Insurance 27 Section 3.17 Regulation as a Utility 28 Section 3.18 Regulatory Proceedings 28 Section 3.19 Real Property. 28 Section 3.20 Intellectual Property. 29 Section 3.21 Intercompany Arrangements 29 Section 3.22 Brokers' Fees 30 Section 3.23 Disclaimer of Other Warranties 30 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 30 Section 4.1 Status 30 Section 4.2 Authorization 30 Section 4.3 No Conflict 31 Section 4.4 Governmental Filings 31 Section 4.5 Legal Proceedings 31 Section 4.6 Acquisition for Investment 32 Section 4.7 Funding 32 Section 4.8 Solvency 32 Section 4.9 Foreign Persons 33 Section 4.10 Brokers' Fees 33 Section 4.11 No Reliance 33 ARTICLE V COVENANTS 33 Section 5.1 Conduct of the Business 33 Section 5.2 Employment Matters. 36 Section 5.3 Publicity 38 Section 5.4 Confidentiality 39 Section 5.5 Access to Information 39 Section 5.6 Filings, Authorizations and Consents. 39 Section 5.7 Director and Officer Liability; Indemnification 41 Section 5.8 Reasonable Best Efforts 41 Section 5.9 Insurance 42 Section 5.10 Indebtedness; Termination of Affiliate Agreements. 42 Section 5.11 Names 43 Section 5.12 Tax Matters. 43 Section 5.13 Non-Solicitation of Employees 45 Section 5.14 Purchaser's Financing Activities. 46 ARTICLE VI CONDITIONS OF CLOSING 46 Section 6.1 Conditions to Obligations of Purchaser and Seller 46 Section 6.2 Additional Conditions to Obligations of Purchaser 47 Section 6.3 Additional Conditions to Obligations of Seller 48 ARTICLE VII TERMINATION 49 Section 7.1 Termination of Agreement 49 Section 7.2 Effect of Termination 50 ARTICLE VIII INDEMNIFICATION 50 Section 8.1 Indemnification of Purchaser by Seller 50 Section 8.2 Indemnification of Seller by Purchaser 51 Section 8.3 Survival 51 Section 8.4 Limitation on Liability. 52 Section 8.5 Notice and Opportunity to Defend 53 Section 8.6 No Knowledge of Breach; Mitigation; Other Indemnification Provisions. 54 Section 8.7 Tax Treatment of Indemnification Provisions 54 Section 8.8 Exclusivity 54 ARTICLE IX MISCELLANEOUS 55 Section 9.1 Assignment; Binding Effect 55 Section 9.2 Choice of Law 55 Section 9.3 Consent to Jurisdiction; Waiver of Jury Trial 55 Section 9.4 Notices 55 Section 9.5 Headings 56 Section 9.6 Fees and Expenses 56 Section 9.7 Entire Agreement 57 Section 9.8 Interpretation. 57 Section 9.9 Seller Disclosure Schedule 57 Section 9.10 Waiver and Amendment 58 Section 9.11 Counterparts; Facsimile Signatures 58 Section 9.12 Third-Party Beneficiaries 58 Section 9.13 Specific Performance 58 Section 9.14 Severability 59 INDEX OF DEFINED TERMS Page AAA 1 Action 1 Adjusted Net Working Capital 1 Adjustment Date 2 Affiliate 2 Affiliated Group 2 Aggregate Net Company Indebtedness 2 Aggregate SERP Adjustment Amount 2 Agreement 1, 2 Balance Sheet 2 Balance Sheet Date 2 Base Claim 2 Base Purchase Price 13 Business 2 Business Day 3 Closing 3, 17 Closing Adjustment Statement 3 Closing Balance Sheet 3 Closing Date 3, 18 Closing Date Financial Statements 3 Closing Date Purchase Price 3 Code 3 Company 1, 3 Company Deferred Compensation Plan 3 Company Employees 3, 36 Company Indemnitees 3, 41 Company Intellectual Property 3 Company Leases 3, 28 Company Material Contracts 4, 27 Company Owned Intellectual Property 4, 29 Company Plans 4, 25 Company Retiree 4 Company Savings Plan 4 Company Savings Plan 37 Company SERP 4, 37 Company Severance Plan 4, 36 Confidentiality Agreement 4, 39 Contract 4 Copyrights 4 Credit Agreement 4 Debenture Purchase Agreement 4 Debt 4 Deductible 5 Determination Date 5 Dispute Notice 5 Electronic Data Room 5 Encumbrance 5 Environmental Law 5, 23 ERISA 5, 25 ERISA Affiliate 5, 26 Estimated Adjusted Net Working Capital 5 Estimated Adjustment Statement 5 Estimated Aggregate Net Company Indebtedness 5 Estimated Closing Balance Sheet 5 Estimated Financial Statements 5 Estimated Net PP&E Amount 5 Excluded SERP Employees 6 Excluded Warranties 6 Existing CBA 35 Final Adjusted Net Working Capital 6 Final Aggregate Net Company Indebtedness 6 Final Net PP&E Amount 6 Final Order 6 Final Purchase Price 6 Final Report 6 Financial Statements 6 GAAP 6 Governmental Entity 6 Governmental Filings 7, 20 Governmental Order 7 Hazardous Substance 7, 23 Hedging Transaction 7 HSR Act 7, 20 Indemnitee 7 Indemnitor 7 Independent Accounting Firm 7 Initial Outside Date 7, 49 Intellectual Property 7 IPUC 7 IPUC Notification Filing 7 IRS 7 Knowledge of Seller 7 Law 7 Leased Real Property 8, 28 License Agreements 8, 29 Losses 8 March 31 Calculations 8 Marks 8 Material Adverse Effect 8 Material Easement Agreements 9, 28 Multiemployer Plan 9 Net PP&E Amount 9 Offering Materials 9, 46 Owned Real Property 9, 28 Patents 9 Permits 9, 22 Permitted Encumbrance 9 Person 10 Pre-Closing Straddle Period Taxes 10 Pre-Closing Tax Period 10 Pre-Closing Tax Returns 10 Purchase Price 10 Purchaser 1, 10 Purchaser Governmental Filings 10, 31 Purchaser Indemnified Parties 10 Purchaser Material Adverse Effect 10 Purchaser Savings Plan 10, 37 Purchaser Warranty Claim 10 Real Property 11 Refund 11, 45 Representatives 11 Seller 1, 11 Seller Deferred Compensation Plan 11 Seller Disclosure Schedule 11 Seller Indemnified Parties 11 SERP Accrual 11 Shares 1, 11 Solvent 11 Straddle Period 12 Straddle Period Tax Returns 12 Subsidiary 12 Target Adjusted Net Working Capital 12 Target Aggregate Net Company Indebtedness 12 Target Net PP&E Amount 12 Tax 12 Tax Benefits 12 Tax Return 12 Taylor Litigation 12 Terminating Contracts 12, 42 Title IV Plan 12, 25 Trade Secrets 13 Trademarks 13 Transfer Taxes 13 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT is made and entered into and effective as of the 1st day of July, 2008 (this "Agreement"), by and between Intermountain Industries, Inc., an Idaho corporation ("Seller"), and MDU Resources Group, Inc., a Delaware corporation("Purchaser"). WHEREAS, Seller is the beneficial owner of 1,513,060shares of common stock, par value $1.00 per share (the "Shares"), of Intermountain Gas Company, an Idaho corporation (the "Company"); WHEREAS, the Shares constitute all of the issued and outstanding shares of capital stock of the Company; and WHEREAS, Purchaser desires to purchase, and Seller desires to sell to Purchaser, the Shares, upon the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing, the representations, warranties, covenants and agreements set forth in this Agreement, and other good and valuable consideration, the adequacy and receipt of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.Capitalized terms used in this Agreement shall have the meanings set forth in this Agreement.In addition, for purposes of this Agreement, the following terms, when used in this Agreement, shall have the meanings assigned to them in this Section 1.1. "AAA" shall have the meaning set forth in Section 2.2(e). "Action" means any action, complaint, suit, arbitration or other proceeding, whether civil, criminal, administrative or otherwise, at Law or in equity, in each case instituted by or pending before any Governmental Entity. "Adjusted Net Working Capital"means the current assets of the Company less the current liabilities of the Company, in each case, determined as of the close of business on the earlier of November 30, 2008 or the Closing Date and in accordance with GAAP (applied using the same principles and policies used to prepare the Balance Sheet and the March 31 Calculations); provided, however, that for purposes of determining Adjusted Net Working Capital, (a) prepaid insurance shall not be accrued as a current asset of the Company and (b) the current assets and current liabilities of the Company shall not include (i) any items included in Aggregate Net Company Indebtedness or the Net PP&E Amount as of the close of business on the earlier of November 30, 2008 or the Closing Date or (ii) any assets or liabilities that are transferred to the Company pursuant to, or incurred 1 by the Company in accordance with, the terms set forth in Section 5.2(c) or Section 5.2(d) of this Agreement. "Adjustment Date"shall have the meaning set forth in Section 2.1(b). "Affiliate" means a Person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, a specified Person.A Person shall be deemed to control another Person if such first Person possesses, directly or indirectly, the power to direct, or cause the direction of, the management and policies of such other Person, whether through the ownership of voting securities, by contract or otherwise. "Affiliated Group" means an affiliated group within the meaning of Code §1504(a) or any group of entities required or permitted to file consolidated, combined or unitary Tax Returns under federal, state, local or foreign Law. "Aggregate Net Company Indebtedness" means, as of any date, the aggregate amount of Debt of the Company as of such date, less the aggregate amount of cash and cash equivalents of the Company as of such date, in each case, determined in accordance with GAAP (applied using the same principles and policies used to prepare the Balance Sheet and the March 31 Calculations).For the sake of clarity, the parties acknowledge and agree that any assets or liabilities that are transferred to the Company pursuant to, or incurred by the Company in accordance with, the terms set forth in Section 5.2(c) or Section 5.2(d) of this Agreement shall not be considered in calculating Aggregate Net Company Indebtedness. "Aggregate SERP Adjustment Amount" shall have the meaning set forth in Section 2.2(b)(iv). "Agreement" shall have the meaning set forth in the first paragraph of this Agreement. "Balance Sheet" means the unaudited balance sheet of the Company as at March 31, 2008, a copy of which is attached to Section 1.1(a) of the Seller Disclosure Schedule. "Balance Sheet Date" means March 31, 2008. "Base Claim" shall have the meaning set forth in Section 8.4(a). “Base Purchase Price” shall have the meaning set forth in Section 2.1(b). "Business" means the business of delivering, distributing, transporting, and, where applicable, selling, natural gas to industrial, commercial 2 and residential customers in the State of Idaho, as such business is currently conducted by the Company. "Business Day" means any day other than a Saturday, a Sunday or a day on which banks are required or authorized to be closed in New York, New York. Bismarck, North Dakota, or Boise, Idaho. "Closing" shall have the meaning set forth in Section 2.3(a). "Closing Adjustment Statement"shall have the meaning set forth in Section 2.2(c). "Closing Balance Sheet"shall have the meaning set forth in Section 2.2(c). "Closing Date" shall have the meaning set forth in Section 2.3(a). "Closing Date Purchase Price" shall have the meaning set forth in Section 2.1(b). "Closing Date Financial Statements"shall have the meaning set forth in Section 2.2(c). "Code" means the United States Internal Revenue Code of 1986, as amended. "Company" shall have the meaning set forth in the recitals to this Agreement. "Company Deferred Compensation Plan"means the Intermountain Gas Company Deferred Compensation/Salary Reduction Plan for Executives and Key Managers. "Company Employees" shall have the meaning set forth in Section 5.2(a). "Company Indemnitees" shall have the meaning set forth in Section 5.7. "Company Intellectual Property" means the Intellectual Property owned by the Company or licensed from third parties by the Company. "Company Leases" shall have the meaning set forth in Section 3.19(b). 3 "Company Material Contracts" shall have the meaning set forth in Section 3.15(a). "Company Owned Intellectual Property"shall have the meaning set forth in Section 3.20(a). "Company Plans" shall have the meaning set forth in Section 3.14(a). "Company Retiree" shall have the meaning set forth in Section 5.2(b). “Company Savings Plan" shall have the meaning set forth in Section 5.2(d). "Company SERP" shall have the meaning set forth in Section 5.2(c). "Company Severance Plan"shall have the meaning set forth in Section 5.2(a). "Confidentiality Agreement" shall have the meaning set forth in Section 5.4. "Contract" means any written contract, agreement, commitment, franchise, indenture, lease, license or other binding written arrangement. "Copyrights" means all copyrights (including all registrations and applications to register the same). “Credit Agreement"means that certain Credit Agreement, dated as of October 19, 2005, by and among the Company, Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the other lenders party thereto from time to time, as the same has been amended, modified or supplemented from time to time. “Debenture Purchase Agreement"means that certain Debenture Purchase Agreement, dated as of September 18, 1998, by and between the Company and Teachers Insurance and Annuity Association of America, relating to the Company’s 7.26% Senior Debentures due September 18, 2018, as the same has been amended, modified or supplemented from time to time. "Debt" means, of any Person at any date and without duplication, (i)all indebtedness of such Person for borrowed money; (ii)any other indebtedness of such Person which is evidenced by a promissory note, debenture or similar instrument; and (iii)all indebtedness of the type referred to in the immediately preceding clauses (i) or (ii) of third Persons guaranteed, directly or indirectly, by such Person or as to which such Person has an obligation (contingent or otherwise) that is substantially the economic equivalent of a guarantee. 4 "Deductible" shall have the meaning set forth in Section 8.4(a). "Determination Date" means the earlier to occur of (a) if Seller does not deliver a Dispute Notice, the date that is thirty-one (31) days following the date on which Purchaser delivers the Closing Date Financial Statements to Seller, and (b) if Seller delivers a Dispute Notice, the earlier to occur of (i) the date on which Purchaser and Seller finally and conclusively resolve any and all disputes set forth in the Dispute Notice, and (ii) the date of the Final Report of the Independent Accounting Firm. "Dispute Notice"shall have the meaning set forth in Section 2.2(d). "Electronic Data Room" means the electronic data room established by Seller in connection with the transactions contemplated hereby as it exists as of the date hereof. "Encumbrance" means any lien, encumbrance, security interest, pledge, mortgage or restriction on transfer of title. "Environmental Law" shall have the meaning set forth in Section 3.11(c). "ERISA" shall have the meaning set forth in Section 3.14(a). "ERISA Affiliate" shall have the meaning set forth in Section 3.14(c). "Estimated Adjusted Net Working Capital"shall have the meaning set forth in Section 2.2(a). "Estimated Adjustment Statement"shall have the meaning set forth in Section 2.2(a). "Estimated Aggregate Net Company Indebtedness"shall have the meaning set forth in Section 2.2(a). "Estimated Closing Balance Sheet"shall have the meaning set forth in Section 2.2(a). "Estimated Financial Statements"shall have the meaning set forth in Section 2.2(a). "Estimated Net PP&E Amount"shall have the meaning set forth in Section 2.2(a). 5 "Excluded SERP Employees" means, collectively, any Person (other than William C. Glynn, Richard Hokin and Kenneth Smith) who (a) participates in the Intermountain Industries, Inc.
